 1
                                                 July 2, 2021
 2
                                                     VPC
 3
 4                                                 JS-6
 5
 6
 7
 8
 9                     UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11 GERALD MARVIN, an individual;        Case No. 2:19-cv-05536 SB (JCx)
   KINGSTON TRIO ARTISTS, LLC, a        [Hon. Stanley Blumenfeld, Jr.]
12 Nevada Limited Liability Company;
   TIMOTHY GORELANGTON, an              ORDER APPROVING
13 individual; BARBARA L.               STIPULATION OF VOLUNTARY
                                        DISMISSAL OF THE ACTION
14 CHILDRESS, an individual;
   ROBERT C. SHANE, an individual;
15 and KINGSTON TRIO, LLC, an
   Arizona Limited Liability Company,
16                                      Complaint Filed: June 26, 2019
17              Plaintiffs,

18       vs.
19 JOSHUA S. REYNOLDS, an
   individual; SUSAN REYNOLDS, an
20 individual; TRIDENT ARTISTS; and
21 DOES 1 through 10, inclusive,
22             Defendants.
23
     JOSHUA S. REYNOLDS,
24
               Cross-Complainant,
25
         vs.
26
     GERALD MARVIN,
27
               Cross-Defendant.
28
 1        Pursuant to the stipulation under Federal Rule of Civil Procedure
 2 41(a)(1)(A)(ii), plaintiffs’ claims in this action are voluntarily dismissed with
 3 prejudice, and defendants’ counterclaims in this action are dismissed without
 4 prejudice. Each side bears its own costs and fees.
 5        The Court shall retain jurisdiction for the purpose of enforcing the terms and
 6 conditions of the Parties’ Settlement Agreement.
 7
 8 DATED: July 2, 2021
 9
10
11
12                                          Stanley Blumenfeld, Jr.
                                            Judge of the United States District Court
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
